ANGOLA

1979 Model Petroleum Exploration And Production Sharing
Agreement For Offshore Areas With Sociedade Nacional
De Combustiveis De Angola (SONANGOL)
Draft 16/5/79

IItr

<

XVIII

INDEX TO THE AGREEMENT

PARTIES TO THE AGREEMENT

RECITALS

DEFINITIONS

ANNEXES TO THE AGREEMENT

GRANT OF RIGHTS AND TERM

WORK OBLIGATIONS DURING EXPLORATION PERIODS
CONDUCT CF OPERATIONS

WORK PROGRAMS

MANDATORY AND VOLUNTARY TERMINATIONS
COMMERCIAL DISCOVERY

OPERATIONS AFTER COMMERCIAL DISCOVERY
OPERATIONS FOR SONANGOL'S ACCOUNT

RECOVERY OF COSTS AND EXPENSES AND PRODUCTION
SHARING

VALUATION OF CRUDE OI

_ PRICE CAP

SIGNATURE BONUS

DEVELOPMENT AREA RENTALS

TAXES

TITLE TO ASSETS

OFFICE AND SERVICE OF NOTICE

CONSERVATION OF PETROLEUM AND PREVENTION OF LOSS

LIFTING ARRANGEMENTS
Draft 16/5/79 ii

XXIII

XXVIII

XXXIIL

XXXVIL

CUSTOMS EXEM TIONS

BOOKS OF ACCOUNT

REOORDS, REPORTS AND INSPECTION
RESPONSIBILITY FOR DAMAGES

PRIVILEGES OF GOVERNMENT REPRESENTATIVES
EMPLOYMENT AND TRAINING OF ANGOLAN PERSONNEL
RIGHT OF REQUISITION

ASSIGNMENT

BREACH OF AGREEMENT AND POWER TO CANCEL
FORCE MAJEURE

CONSULTATION AND ARBITRATION

LOCAL CONTRACTORS AND LOCALLY MANUFACTURED
MATERIAL

LANGUAGE

APPROVAL

EFFECTIVENESS

DESCRIPTION OF CONTRACT AREA
MAP OF CONTRACT AREA
LETTER OF GUARANTY

ACCOUNTING AND FINANCIAL PROCEDURES
Draft 16/5/79

ca

PARTIES TO THE AGREEMENT

This Agreement is made and entered into by and between Republica Popular
de Angola (hereinafter variously referred to as 'ANGOLA' or as the
"GOVERNMENT'), SOCIEDADE NACIONAL NE COMBUSTIVEIS DE ANGOLA, a company
organized and existing under the laws of ANGOLA (hereinafter referred to
@S 'SONANGOL'), ANd ..cececeeccssccceseccesees & Company organized and
existing under the laws Of......sseeseeseeees (hereinafter referred to
as 'CONTRACTOR').

3
Draft 16/5/79

RECITALS

WHEREAS, all deposits of liquid and gaseous hydrocarbons in the subsoil
and the continental shelf included in the national territory and to the
extent of the limits of the marine jurisdiction of Angola, or in any
territory specified in international conventions over which national
sovereignty is exercised are the property of the people of Angola under
the form of state ownership; and

Production of liquid and gase
exclusively to SONANGOL; and.

WHEREAS, SONANGOL has applied for’ : usive concession for the

exploration, developnent and ction of petroleum in and throughout

the area referred to in, c¥e II, and described in Annex A and shown
approximately in Annex Bevhich are attached hereto and made part hereof,

which area is hereinafter referred to as the 'Contract Area! 7 and

WHEREAS, the GOVERNMENT desires hereby to grant said requested concession
in accordance with said Law Regulating Petroleum Activities; and

WHEREAS, CONTRACTOR agrees to undertake its obligations provided herein-
after with respect to the exploration, development and production of

petroleum in said Contract Area;

Now, therefore, the parties hereto agree as follows:
2.

ARTICLE I

DEFINITIONS

‘Exploration' shall include but not be limited to, such geological,
geophysical, aerial and other surveys as may be contained in the
approved Work Programs and Budgets, and the drilling of such shot
holes, core holes, stratigraphic tests, holes for the discovery of
petroleum and other related holes and wells, and the purchase or
acquisition of such supplies, materials and equipment therefor, all
as may be contained in the approved Work-Programs and Budgets.

a. the drilling of Appraisal- Wells to evaluate exploratory discov-
: Hells to produce and recover petroleun,

eries and Developrent
although Appraisal Wells which do not lead to conversion of a
Commercial Well to a Commercial Discovery shall be deemed part

of exploration costs.

b. design, construction, installation, connection and initial
testing of equipment, lines, systems, facilities, plants and
related activities necessary to produce and operate said
wells, to take, save, treat, handle, store, transport and
Geliver petroleum for export, and to undertake repressuring,
recycling and other secondary recovery projects.

*Operations' shall include, but not be limited to, the running,
servicing, maintenance and repair of completed wells and the
equipment, pipelines, systems, facilities and plants completed
during Nevelopment as defined in Article I, paragraph 2 preceding.
It shall also include all activities related to planning, scheduling,
controlling, measuring, testing and carrying out the flow, gathering,
Draft . 16/5/79

6.

9.

treating, storing and dispatching of oil and gas from the underground
petroleum reservoirs to the designated exporting or lifting location.

‘Administration and Services' shall include, but not be limited to,

all activities in general management and common support of Exploration,
Development and Operations such as supervision, direction and

related staff functions required for the overall Management of
activities under the Agreement; housing and feeding of employees;
transportation; warehousing; safety, emergency and medical programs;
community affairs; and accounting and |

‘Petroleum! means liquid crude
gas, casinghead gas and ali
be found in, and prod ca er otherwise Obtained and saved fron the
Contract Area, and a § that’ may be extracted therefrom,

"Liquid Crude Oil' or "or 'Oi1' means any hydrocarbon
ior < Area which is in a liguid state: at the
wellhead or lease separator or which is extracted from the gas or
casinghead gas in a plant. Such term includes distillates and

condensate,

‘Gas' is natural gas both associated and non-associated, and all of
its constituent elements produced fron any well in the Contract
Area and all non-hydrocarbon substances therein. Said term shall
include’ residue gas.

A 'barrel' shall consist of forty-two (42) United States gallons,
liguid measure, corrected to a temperature of sixty degrees (60°)
Fahrenheit.

‘Commercial Well' means the first well on any geological feature
which after testing in accordance with sound and accepted industry
Production practices, and verified by SONANGOL, is found by engin-
eering analysis of test results to be capable of producing at not
less than the following average rates of oi] per day:

6
Draft 16/5/79

10.

il.

12.

13.

see

Water Depth where Barrels of Oil
Well is Drilled Per Day
less than 50 meters 1,000

50 to 100 meters 1,500
over 100 to 150 meters 2,000
over 150 to 200 meters 2,500
over 200 meters 5,000

CONTRACTOR has the option to declare a:iell a 'Conmercial Well' at
producing rates below those set forth.i the abeve schedule.

‘Effective Date' means the date’ on whi this Agreement or the law
7 ished”in’ the Diario da Republica
igned by the GOVERNMENT, Si INANGOL

‘Year’ or ‘calendai -Yéar' means a period of twelve (12) consecutive

months according to the Gregorian Calendar.

"Tax Year' means any period of twelve (12) consecutive months
according to the Gregorian Calendar for which tax returns or reports
are required according to any applicable income, profits or other
tax law or regulation of Angola.

'Gontract Year' means the period and successive periods of twelve
(12) consecutive months according to the Gregorian Calendar beginning
on the Effective Date of this Agreement.

An ‘Affiliated Company’ means a company:

a. Whose share capital, conferring majority of votes at stock-
holders' meetings of such company, is omed directly or in-
directly by a party hereto;

7
Draft 16/5/79

b. Which is the owner directly or indirectly of share capital
conferring a majority of votes at stockholders' meetings of a
party hereto; or

c. Whose share capital conferring a majority of votes at stock-
holders’ meetings of such company and the share capital con-
ferring a majority of votes at stockholders' mectings of a
party hereto are owned directly or indirectly by the same
company.

Draft 16/5/79

ARTICLE II

ANNEXES TO THE AGREEMENT

Annex 'A' is a description of the Contract Area covered and affected by

“this Agreement. In the event of inconsistency between Annex A and Annex
B, the description in Annex A shall prevail.

Annex 'B' is a map on the scale 1:
the Contract Area covered and affe
in Annex 'A', This Contract Ar
shown in the map of Annex

4ndicating approximately
nt. and described
exploration Block

Annex 'C' is the form of the Let:
and to be submitted by CON RACTOR at the time of signature of this
sccccccccccececeseeseees USS. Dollars,

; of Guaranty to be issued by .........,

Agreement for the sum of
guaranteeing the execution of CONTRACTOR's minimum exploration oblig-
ations hereunder for the first three (3) year exploration period. Such
guaranty shall remain effective for six (6) months after the end of the
said three (3) year period except as it may be released prior to that
time in accordance with the terms thereof.

Annex 'D' is the Accounting and Financial Procedures.

Annexes 'A’, 'B', 'C' and 'D' to this Agreement are hereby made part

hereof.
Draft 16/5/79

ARTICLE III

GRANT OF RIGHTS AND TERM

1. ‘The GOVERNMENT hereby grants SONANGOL, subject to the terms set out

4.

in this Agreement:
a. The exclusive right within the Contract Area to explore,

search for, drill for and produce petroleum, subject to the
provisions of Articles III, IV, Vy-VIII and Ix hereof; and

Cc.

The GOVERNMENT hereby authorizes ........eccececceccccccccuccece
(CONTRACTOR) to assist SONANGOL to exercise the above rights in
accordance with the terms of this Agreement.

The GOVER\MENT reserves the right to search for and obtain any
substances other than those exclusively granted by this Agreement
to SONANGOL within the Contract Area, excepting only those areas
occupied by wells or other necessary installation of CONTRACTOR,
Provided always that the right thus preserved by the GOVERNMENT
shall be exercised in such a way as not to endanger or interfere
with the petroleum operations hereunder.

SONANGOL hereby appoints CONTRACTOR to conduct the operation
Provided in the Agreement during the following periods:

a. An initial exploration period of three (3) years shall start
from the Effective Date, Two (2) successive extensions to the

19
Draft 16/5/79

Cc

initial exploration period of one (1) year each shall be
granted to CONTRACTOR at its option upon ninety (90) days
prior written notice to SONANGOL and subject only to CONTRACTOR
having fulfilled its obligations hereunder for the preceding

period.

The Agreement shall be terminated if no Commercial Discovery
has been made in the Contract Area by the end of the fifth
(5th) year of the exploration period. However, such period may
be extended for six (6) months forthe completion of drilling
j ing drilled or tested at
Election ‘by. SONANGOL to have
“sole acount! under Article X

the end of the fifth (5th)
operations conducted.
hereof shall é
termination of

nd the exploration period nor affect the

Following Cormmerai: } covery, as defined in Article VIII
hereof, the extent Sf the whole area capable of production

from the formation or formations identified shall be agreed

upon by SONANGOL and CONTRACTOR. All of the agreed area shall
then be converted automatically into a Development Area with
effect from the Date of Commercial Discovery. Without prejudice
to Article VIII hereof, there shall be a Development and
Production Period for each Development Area which shall be
twenty (20) years from the date of the first Commercial Discovery
in said area. In the event of Commercial Discoveries in
formations which undérlie and overlie each other, such formations
shall consitute a single Development Area, and the area shall

be defined or redefined as necessary to incorporate all underlying
and overlying fomations.

Draft 16/5/79

1.

4

ARTICLE IV

WORK OBLIGATIONS DURING EXPLORATION PERIODS

CONTRACTOR shall spend the following minimum amounts and drill to
Objectives the following minimum number of exploratory wells

according to the following schedule of years commencing from the
Effective Date of this Agreement:

Exploration

Year ‘Exploratory Wells
1
2
3
4
5

If expenditure or wells drilled in any year exceed the minimum amounts
set forth in paragraph 1 above, the excesses shall go towards satisfaction
of the minimum obligations in the succeeding year or years.

All exploratory wells in section 1. above shall during the relevant

_ Specified-Contract Year test all productive horizons agreed to by the

Parties to this Agreement unless diligent test efforts consistent with
sound industry practice indicate it is technically impossible to
reach and test all such horizons.

In the event that ‘in any year CONTRACTOR does not satisfy the

minimum work obligations in paragraphs 1 and 2 above, CONTRACTOR

shall be deemed to have voluntarily terminated activities and withdrawn
from all of the Contract Area not already converted to a Development
Area(s) as provided for in Article VII.
Draft 16/5/79

5.

. Minimum expenditure obligations shall be secured by a performance

bond or other financial guarantee acceptable to SONANGOL and des-
cribed in Annex C. Such guarantee shall be given by CONTRACTOR not
later than three (3) months after the beginning of each exploration
period and shall cover separately the initial period of three (3)
years and each subsequent period of one (1) year. The amount of
each such guarantee shall be reduced every three. (3) months so that
the outstanding amount shall remain equal to the unexpended portion
of CONTRACTOR'S minimum obligation. during any year of the
i : CONTRACTOR should relinquish,
to have relinquished, as

expenditures already made py to the date of relinguishment or

Geemed relinguishment

Doring the drilling 6f wells under this Agreement, CONTRACTOR shall

keep SONANGOL informed of the progress of each well, and its proposals
for testing, and shall at CONTRACTOR'S sole expense test any additional
zones within the agreed well depth at SONANGOL'S request. These expenses
shall be credited towards fulfilling the minimum work prograns.
Draft 16/5/79

1.

3.

ARTICLE V

CONDUCT OF OPERATIONS

Cece ccccrceccceeen

«shall be the OPERATOR and responsible for the
conduct of the operations under this Agreement.

SONANGOL's written approval shall be necessary prior to any change
of OPERATOR. 4

In the event CONTRACTOR is
the CONTRACTOR compani:
in relation to thié.

ent shallbe*made available to SONANGOL upon

execution thereof.
Draft 16/5/79

1.

3.

ARTICLE VI

WORK PROGRAMS

Within one (1) month of the Effective Date of this Agreement and
then at least three (3) months prior to the beginning of each
subsequent Contract year or at such other times. as may mutually be
agreed to by SONANGOL and CONTRACTOR, CONTRACTOR shall prepare an
Exploration Work Program (in reasonable detail) and Budget for the
Contract Area setting forth the exp’ ération operations which
CONTRACTOR proposes to carry out ng the, fi

and then during the ensuirg ‘Conttact’ Year
the Exploration Peried’ .
least sufficient t sfy

2'S minimum expenditure and

exploration activity oblig

The Exploration Work.Program and Budget shall be reviewed by a

joint committee bo-be established by SONANGOL and CONTRACTOR after
the Effective Date of this Agreement. This committee, hereinafter
referred to as the 'Exploration Advisory Committee', shall consist
of six (6) members, three (3) of whan shall be appointed by SONANGOI
and three (3) by CONTRACTOR. The Chairman of the Exploration
Advisory Committee shall be designated by SONANGOL from among the
members appointed by it. The Exploration Advisory Committee shall
review and give such advice as it deems appropriate with respect

to the proposed Work Program and Budget. Following review by the
Exploration Advisory Committee, CONTRACTOR shall make such revisions
as CONTRACTOR deems appropriate and submit the Exploration Work
Program and Budget to SONANGOL for its information.

CONTRACTOR shall advance all necessary funds for all materials,
equipment, supplies, personnel, administration and operations
pursuant to the Exploration Work Program and Budget and SONANGOL
shall not be responsible to bear or repay any of the aforesaid

costs.
Draft 16/5/79

5.

CONTRACTOR, prior to declaration of a Commercial Discovery, shall

be responsible for the preparation and performance cf the Exploration
Work Program which shall be implemented in a workman-like manner and
be consistent with good industry practices. Following the first
Commercial Discovery, CONTRACTOR shall prepare the Exploration,
Development and Operations Work Program as provided for in Article Ix.

Except as is appropriate for the processing of data and laboratory
studies thereon in specialized centersoutside Angola, all geological
and geophysical studies as well .a$.any 6ther studies related to the

Manager. The names of suvh Manager and Assistant Manager shall,
upon appointment, fo be given to the Angolan Ifinister of
Petroleun and to sow
Assistant Manager, shall be entrusted by CONTRACTOR with sufficient
powers to carry out immediately and comply with all lawful written
directions given to them by the GOVERNMENT or its representative

under the terms of this Agreement or any lawful regulations issued

or hereafter to be issved which are applicable hereunder.

NGOL. ‘The Manager and, in his absence, the
Draft 16/5/79

ARTICLE VII
MANDATORY AND VOLUNTARY TERMINATIONS
MANDATORY
At the end of the fifth (5th) year after the Effective Date hereof,
CONTRACTOR shall terminate its activities in all areas within the

Contract Area which are not then part of.a Development Area(s); and
this Agreement shall no longer have ;

of said areas not then part of a
VOLUNTARY

CONTRACTOR may at any time . ly period elect to terminate
activities and withdraw fn 2 11 or any part of the Contract Area
provided that any stich , termination and withdrawal shall not reduce
CONTPACTOR'S expendittire and exploration activity obligations under
Article Iv.

In the case of termination and withdrawal provided in paragraph 1
above, CONTRACTOR shall advise SONANGOL in advance of the date and
area of said termination and withdrawal. For the purpose of such
terminations and withdrawals, CONTRACTOR and SONANGOL shall consult
with each other regarding the shape and size of said areas in order
to provide, so far as reasonably possible, that such areas will be

of sufficient size and convenient shape to enable petroleun operations
to be conducted thereon.
Draft 16/5/79

1.

2.

ARTICLE VIII

COMMERCIAL DISCOVERY

After drilling of a Commercial Well, CONTRACTOR shall undertake the
appraisal of the discovery by drilling one or more additional
wells, hereafter referred to as ‘Appraisal Wells' to determine
whether such discovery can be classified as a ‘Commercial Dis-
covery". ;

Not later than one (1) month” after’ the compl.
Appraisal Well, or nine, ( 5
Commercial Well, which
written notice to SONANGOL r
comercial. If CONTRACTOR deélares it a Commercial Discovery

CONTRACTOR shall inmedi, tély proceed to develop the discovery in
e golan Law Regulating Petroleum Activities.

érthe discovery is considered

accordance with the..

The date of Commercial Discovery shall be the date on which
CONTRACTOR declared the existence of a Commercial Discovery.

If regular oil shipments from a Development Area do not commence
within three (3) years from the date of Commercial Discovery, this
Development Area shall automatically terminate and the rights and
obligations in the area shall be considered voluntarily terminated
under the terms of Article VII.

If following the discovery of a Commercial Well, the subsequent
Appraisal Well, or Wells are completed as producing wells they

shall be treated as part of the development costs for the purposes

of determining cost recovery provisions, and shall not count towards
the work obligations defined in Article IV. The Commercial Well,

if completed as a producing well, shall also be treated as part of
the development costs for the purposes of determining cost recovery
provisions and shall count towards the work obligations in Article IV.

is
Draft 16/5/79

There shall be no more than one Commercial well in each Development
Area that counts towards such work obligation; and it shall be the
first Commercial Well in that Development Area.

A Commercial Well or Appraisal Well(s) not completed as a producing

well(s) shall be treated as exploration costs for the Purposes of
determining recoverable costs. The Commercial Well shall count
towards the exploratory well obligations in Article IV, but the
Appraisal Well(s) shall not count towan
obligations.

said exploratory well

OONTRACTOR has the right
first having drilled

Discovery without
Draft 16/5/79

1.

2.

5.

ARTICLE IX

OPERATIONS AFTER COMMERCIAL DISCOVERY

On Commercial Discovery, SONANGOL and CONTRACTOR shall form an
Operating Committee within thirty (30) days.

the purpose and objective of this Operating Committee is to act as

the agency through which SONANGOL and QQNTRACTOR oversee and supervise
the Development and Production fol lewins
the Agreemnent's Contract Area

Commercial Discovery in

The Operating Cormi th agency to oversee and
supervise exploration ‘Area after the date of a
Commercial Discovery, pursuarit'.to the approved Work Program and in
accordance with the Agreené!

Ninety (90) days after the date of a Commercial Discovery, CONTRACTOR
shall prepare an Exploration, Development and Operations Work

Program and Budget for the remainder of the year in which the
Commercial Discovery is made, and not later than the fifteenth

(15th) of October of said year (or such other date as may be agreed
upon); and the fifteenth (15th) of October of each year thereafter,
shall prepare an annual Production Schedule, Work Program and Cash,
Expense, and Capital Budgets for the succeeding January-December
period. ‘he Production Schedule, Work -Program and Budgets shall be
formally approved in writing by the Operating Committee and subaitted
to SONANGOL and CONTRACTOR.

The Operating Committee shall also oversee and supervise the accounting
of costs, expenses and expenditures and maintenance of operating
records for the above operations under terms of the Agreement and
Annex D thereof. :
Draft 16/5/79

8.

10.

11.

The Operating Committee shall also approve the regulations covering
the terms and conditions of employment of personnel employed directly
by CONTRACTOR and not assigned thereto by CONTRACTOR and SONANGOL.

A further purpose and objective of the Operating Committee shall be
to provide through the conduct of its operations and the activities
of its members the means for consultation between SONANGOL and

CONTRACTOR on all matters affecting activities under the Agreement.

The Operating Committee shall not engage ‘in any business or activity

an an agent for SONANGOL
icates that the Operating
jori or make a proposal, or perform

Committee shall decide, tak
a similar act, it is under ‘pac that such decision or judgment is
the result of the ici ‘sion < or judament of CONTRACTOR, or SONANGOL
and CONTRACTOR, as ‘may be required by the Agreement.

The Operating Committee shall have four (4) members, two (2) of
whom shall be designated by SONANGOL and the other two (2) by
CONTRACTOR. ‘he Chairman shall be designated by SONANGOL. Each
member shall have one (1) vote and the Chairman shall also have a
casting vote.

Meetings of the Operating Committee shall require a quorun of

three (3) members represented in person or by proxy and any decision
taken at a meeting of the Operating Committee mst have three (3)
affirmative votes. Any member may be represented and vote by
written and signed proxy held by another member.
Draft 16/5/79

1.

2.

3.

ARTICLE X

OPERATIONS FOR SONANGOL'S ACCOUNT

In the event that, during the exploration period, SONANGOL wishes
to penetrate and test horizons deeper than those proposed by
CONTRACTOR or required under Article IV, SONANGOL shall have the
right, at its sole cost, risk and expense to require CONTRACTOR to
continue drilling until SONANGOL's objectives are satisfied.
SONANGOL shall give CONTRACTOR noticé,“in writing, as early as
possible prior to or during the ariit nel of thé.
case not after CONTRACTO i rk ton. ete or abandon the
well.

At any time prior to the nt of deepening operations,
CONTRACTOR may elect t
part of CONTRACTOR'S: Q sploration activity, in which case any

resulting crude oii-discovery would be subject to the provisions of

; ndértake these deepening operations as

this Agreement.

In the event that a sole risk extension of a well discovers crude
oil, SONANGOL shall have the right at its sole cost, risk and
expense to develop, produce and dispose of all crude oil from that
horizon, provided that if at the time crude oil is tested from the
well, CONTRACTOR's Work Program, approved in accordance with the
provisions of Article VI, ‘includes a well or wells to be drilled to
the same producing horizon, and provided that that well or wells
results in an oil-producing well producing from the same horizon,
the CONTRACTOR shall after reimbursing SONANGOL for all costs
associated with its sole risk well, have the right to include
production from that well in its total production for the purposes
of establishing a Commercial Discovery, and, if a Commercial
Discovery is subsequently established, to develop, produce and
dispose of the resulting crude oil in accordance with the provisions

of this Agreement,
Draft 16/5/79

4. At any time during the currency of this Agreement, SONANGOL shall
have the right at its sole risk cost and expense on six (6) months
written noice to require CONTRACTOR to drill one or more wells
within th “cntract Area, as amended by any subsequent relinquishments,
provided *-:< CONTRACTOR shall not be required to drill more than

1 two (2) such sole risk wells per year. Within thirty (30) days

after 1eceipt of such notice, CONTRACTOR may elect to drill said

| well as part of CONTRACTOR's exploration activity.

5. In the event that a well drilled for SONANGOL's sole account under
sults in a discovery of crude
‘ire CONTRACTOR to

the provisions of paragraph 4 akové
oil, SONANGOL shall be entitied.to’ develop. o
NGOL's so; cost’ risk and expense, and
“crude oil produced and

develop the discovery at %
SONANGOL shall be efi
saved from such devetépnent..,;

Draft 16/5/79

A.

ARTICLE XT

RECOVERY OF COSTS AND EXPENSES AND PRODUCTION SHARING

COST RECOVERY CRUDE OIL

1. CONTRACTOR shall recover all exploration expenditures and develop-

2. Exploration Expenditures in

ment and operating costs and expenses incurred under this Agreement,
and as defined in Annex D, by taking and freely disposing of up to
“per annum of all crude oil

produced and saved from Developmerit as hereunder. and not used in

petroleim operations. Si fter referred to as

"Cost Recovery Crude

the Contract Area shall be

recoverable from the unuss ance of Cost Recovery Crude Oil

existing from each Bei “lopment Area after recovery of Development
Expenditures and Opérations Expenditures and subject to the maximum

-amount of Cost Recovery Crude Oil specified in paragraph 1 above.

Such exploration costs shall be recoverable first from any Cost
Recovery Crude Oil balance from the Development Area having the
most recent date of Comercial Discovery and then, any balance of
- total Exploration Expenditures not recovered, in sequence, from
Development Areas with the next most recent dates of Commercial
Discovery.

3. Development Expenditures in each Development Area shall be recovered

from Cost Recovery Crude Oil fran that Development Area as follows:

a. Development Expenditures in each individual Development Area
made prior to the commencement of Commercial Production in
that Development Area plus all development expenditures made
in that area following the commencement of Commercial Production
in that area shall be multiplied by one point three-three (1.33)
and the resulting amount shall be recoverable at the rate of

24
Draft 16/5/79

4.

twenty-five percent (25%) per annum in equal annual install-
ments based on amortization at that rate starting in the later

of the Tax Year in which such expenditures were or are incurred
or the Tax Year in which Commercial Production in that Development
Area commences. For the purposes of this Agreement, the date

on which Commercial Production commences shall mean the date

on which the first regular shipment of crude oil is made fron

the subject Development Area. :

Operations Expenditures in each Development Area shall be recovered
from Cost Recovery Crude Oil in that Devélopment Area in the later
of the Tax Year in which such ‘ are incurred or
the Tax Year in which C tt
Area commences.

aattures in the Contract area shall
Sxy Crude Oil in the Contract Area as

Administration and Service:
follows:

a. Capitalized expenditures shall be depreciated at the rate of
twenty-five percent (25%) per year in equal annual installments
beginning in the year the asset goes into use, and the depreciation
expense shall be allocated to Exploration, Development and
‘Operations according to procedures provided for in Annex D to

the Agreement.

b. ~ Expenditures not capitalized shall be allocated to Exploration,
Development and Operations according to procedures provided
for in Annex D to the Agreement.

To the extent that, in a Tax Year, recoverable costs, expenses or
expenditures exceed the value of Cost Recovery Crude Oil from the
relevant Development Area for such Tax Year, the excess shall be
carried forward for recovery in the next succeeding Tax Year or
Years until fully recovered; but in no case after the termination
of the Agreement.

25
eed ee

Draft 16/5/79

8.

B.

To the extent that, in a Tax Year, costs, expenses or expenditures
recoverable per paragraphs 2 and 3 preceding are less than the
maximum value of Cost Recovery Crude Oil specified in paragraph 1
above, the excess shall became part of, and included in the Develop-
ment Area Profit Oil provided for in Section C, paragraph 1, of
this Article.

For the purposes of valuation of Cost Recovery Crude Oil, the
provisions of Article XII shall apply.

PRODUCTION SHARING

luced. and, saved from each Commercial Dis-
covery and its Development a; less the Cost Recovery Crude Oil

Aréa as provided for in Section A above,
shall be referred : ‘ ‘Development Area Profit oil'; and shal] be
shared between SON (SOL and the CONTRACTOR according to the cumla-
tive total crude oil produced and saved from within the Development
Area since its date of Commercial Discovery as follows:

Cumulative Production from SONANGOL CONTRACTOR

the Development Area Share Share

Less than x barrels az 100-a &

X barrels and over, but
less than Y barrels bs 100-b &

Y barrels and over, but
less than 7 4 barrels cs 100-c &

Z barrels and over dz 100-d &

26.
Draft 16/5/79

1.

PRODUCTION PROGRAMS AND USE OF FUNDS

The Operating Committee, as provided for in Article Ix, shall
prepare, not less than ninety (90) days prior to January 1st and
July 1st of each calendar year following regular production, and
furnish in writing to CONTRACTOR and SONANGOL a forecast setting
out the total quantity of petroleum that the Operating Committee
estimates can be produced, saved and transported hereunder during
such calendar three months in accordance with good oil industry
practices. CONTRACTOR shall endeavour..to produce each calendar
three months the forecast quantity. \nié crude oi] shall be run to
storage tanks (constructed, maintained and oper ited by CONTRACTOR)
in which said crude oil .sha
required to meet th parposes of thi:

metered.or.ctherwise measured as

CONTRACTOR shall have th ght: and the obligation to separately
take and export curref
entitled as is de er
this Article and A

right to retain abroad all funds acquired by it abroad including

1 of the crude oil to which it is
a in accordance with sections A and B of
icles XVI and XX. OONTRACTOR shall have the

the proceeds from the sale of its share of crude oil exported.

27
Draft 16/5/79

1.

2.

‘ARTICLE XII

VALUATION OF CRUDE OIL

For the purposes of determining the quantity of Cost Recovery Crude
Oil to which the CONTRACTOR is entitled in Article XI the crude oil
shall be valued at Market Price. The same Market Price shall also
be used in determining Petroleum Income and Profits Taxes.

Market Price referred to in par
by the following method:

above shall be determined

.the start of each calendar
to the Angolan Ministry of
Petroleum an informa eport presenting CONTRACTOR's views of
market. conditi indicating the price which CONTRACT
expects to oi the forthconing quarter. The Ministry of
Petroleun shali comment as appropriate but CONTRACTOR will

At least fifteen (Qs): days prio:

proceed to sell crude oil based on its own commercial judgement.
Neither OONTRACTOR's report nor the Ministry's comments shall
represent formal notification by CONTRACTOR nor formal accept-
ance by the Ministry of the price for the forthcoming quarter.

b. Within fifteen (15) days following the calendar quarter,

CONTRACTOR and SONANGOL shall separately submit to the Angolan
"Ministry of Petroleuri formal reports of actual prices obtained

on an arm's length basis from third party customers. Said
reports will itemize sales volumes, customers, prices obtained,
applicable credit terms, and gravity adjustments, and will
include calculations of the weighted average price ona
comparable gravity and credit basis. The parties may also
submit such related market data as they feel is relevant to
support the validity of the arm's length third party prices
obtained. ‘

26
Draft 16/5/79

Cc.

d.

The Ministry of Petroleum shall determine the official market
price for the relevant crude oil(s) and such price shall be
notified to CONTRACTOR and SONANGOL within thirty (30) days
after the end of the quarter.

In the event no third party sales are made during the quarter,
the parties shall enter into discussions with the Ministry of
Petroleum with a view to agreeing on an accurate method of
determining a market price of the crude oil sold during that
quarter. In this case, the parties shall provide such related
market data relevant to such p determination, The Ministry
t the official

Draft 16/5/79

ARTICLE XIII

PRICE CAP

1. To the extent that the official market price determined in Article XII
under the Agreement exceeds an amount per barrel which is calculated
by the following methods:

United Nations U.S. dollar price of
manufactured: goods exported fron
develaf r

U.S. dollars
13.00

x

United Nat: ons U. S. dollar price Index
of mantfactured goods exported from
opad’ market economies for 1978

CONTRACTOR shall pay COL” the whole of the excess maltiplied by
the number of barrels,‘o: ‘CONTRACTOR' Ss Development Area Profit Oil
received during the--calendar year,

2. Reasonable and equitable methods will be agreed upon among CONTRACTOR
and SONANGOL to arrange current payment of the amounts in paragraph 1.
above.

3. SONANGOL shall have the option to receive the payments referred to
in paragraph 1 and 2 preceding in crude oil produced from the
Development Area. Such crude oil shall be valued at the Market
Price provided for in Article XII.

Ww
o>
i Draft 16/5/79

i.

2.

ARTICLE XIV

SIGNATURE BONUS

CONTRACTOR shall pay to SONANGOL as a Signature Bonus the sum of
... U.S. Dollars on the Effective Date

of this Agreement.

r be recovered nor

The aforesaid Signature Bonus shall nei

amortized by CONTRACTOR for the of cost recovery.

Draft 16/5/79

ARTICLE XV

DEVELOPMENT AREA RENTALS

1. As of the date of each Commercial Discovery, CONTRACTOR shall pay
to SONANGOL an annual rental of three hundred (300).U.S. Dollars
per square kilometer for all areas covered by each such Development
Area as provided for in Article III, paragraph 3.

6 &
Draft 16/5/79

1.

3.

5.

" ARTICLE XVI

TAXES

CONTRACTOR shall be subject to the laws in force in the People's
Republic of Angola which impose taxes on, or fees and duties
measured by income or profits, and shall comply with the require-
ments of such laws with respect to the filing of returns, the
assessment of tax, payment of tax and the keeping of books and
records for review by authorized per:

yerage Market Prices, CON-
share of profit-oil as will
result in CONTRACTOR'S, reali ation of income after said taxes equal
to the amount CONTRACTOR would have realized if the total tax rate
3 In calculation of the requisite

greater share of profit-oil, consideration will also be given to
the tax on the incremental profit-oil share.

CONTRACTOR shall be excmpted from any other duties, levies or taxes
on activities under this Agreement and on oil and ges exported.

In order to prevent or minimize international double taxation of
CONTRACTOR's income under this Agreement, SONANGOL and GOVERNMENT
shall consider favorably CONTRACTOR's proposed amendments or
revisions to this Agreement provided such amendments or revisions
do not reduce SONANGOL's and ANGOLA's economic and other benefits
under the Agreement. Any such changes would maintain the pay-as-
you-go principle inherent in production sharing and as provided for
in Annex D, Article Iv.

SONANGOL shall have the option upon six (6) months' notice to buy
from CONTRACTOR at Market Price crude oil fram the Contract Area

equivalent in value to the income tax CONTRACTOR pays to ANGOLA.
a)
Draft 16/5/79

1.

SONANGOL shall become the owner of all physical assets imported
into, or purchased or constructed in Angola by CONTRACTOR in connec-
tion with the operations carried out by CONTRACTOR in accordance
with the following:

a. Equipment and moveble asset;
to the Work Program shal
landed at the Angolar

ed by CONTRACTOR pursuant

b. Title to fixed.. ts shall vest in SONANGOL upon purchase or
completion of construction as the case may be. Notwithstanding
transfer of title, costs of said fixed assets shall be recoverable
at twenty-five percent (25%) per year commencing in the year
the asset goes into use, and including in the case of Development
Expenditures the additional thirty-three percert (32%) provided
for in Article XI A. 2. b.

During the terms of this Agreement CONTRACTOR shall be entitled to

the full use in the Contract Area, and any other Area approved by

SONANGOL, of all fixed and movable assets and equipment. Any

assets which CONTRACTOR agrees have become surplus to CONTRACTOR's

then current and/or future needs in the Contract Area may be removed

and used by SONANGOL or GOVERNMENT outside the Contract Area. Any
assets other than those provided for in the preceding sentence

shall not be disposed of by CONTRACTOR or SONANGOL except with

agreement of the other so long as this Agreement is in force.
Draft 16/5/79

ARTICLE XVIII

OFFICE AND SERVICE OF NOTICE

1. CONTRACTOR shall maintain an office in Luanda, the People's Republic
of Angola, at which notices shall be validly served.

Draft 16/5/79

" ARTICLE X7X

CONSERVATION OF PETROLEUM AND PREVENTION OF LOSS

1. CONTRACTOR shall take all proper measures, according to generally
accepted methods in use in the oil industry to prevent loss or
waste of petroleum above or under the ground in any form during
drilling, producing, gathering and distributing or storage opera-

tions. ‘The GOVERVMENT has the right 4
any well that it might reasonably.

damage to the well or the

2. Upon completion of *
shall inform the GOV
the well will be tested.

“prevent any operation on
act would result in loss or

productive well, CONTRACTOR
representative of the time when

he production rate ascertained.

3. Petroleum shall not. be produced from mitiple oil carrying zones
through one string of tubing sirultaneously, except with the prior
approval of the GOVERNMENT or its representative.

4, CONTRACTOR shall record data regarding the quantities of crude oil
and water produced monthly from each Development Area. Such data
shall be sent to SONANGOL within ‘thirty (30) days after it is
obtained. Daily or weekly statistics regarding the production fron
the Contract Area shali be available at all reasonable times for
examination by authorized representatives of the GOVERNMENT or

SONANGOL.

5. Daily drilling records and the graphic logs of wells must show the
quantity and type of cement and the amount of any other materials
used in the well for the purposes of protecting petroleum, gas

bearing or fresh water strata.

Any substantial change of mechanical

conditions of the well after its campletion shall be subject to the

approval of SONANGOL.

_
Draft 16/5/79

1.

3.

4.

ARTICLE Xx

LIFTING ARRANGEMENTS

SONANGOL shall have the option to reguire CONTRACTOR to lift and
market any part of SONANGOL's share of production providing SONANGOL
gives six (6) months notification of the amounts and times of such
liftings.

CONTRACTOR shall have the option to-.lift each year up to a maximum

provided CONTRACTOR gives six (6)

amounts and times of such liftings.

In the event of conflict between CONTRACTOR's option in paragraph 2
Preceding and SONANGOL's options in Article XIII, paragraph 3 to
receive Price Cap payments in crude oil and Article XVI, paragraph 6
to buy crude oil equivalent in value to CONTRACTOR'S Angolan income
tax payment, the CONTRACTOR's option in paragraph 2 preceding shall
have priority.

Twelve (12) months prior to the scheduled initial export of crude
oil from each Development Area SONANGOL shall submit to CONTRACTOR
proposed procedures and related operating regulations and financial
terms covering the scheduling, storage and lifting of crude oil and
any other petroleum produced from such Development Area(s). The
Procedures, regulations and terms shall comprehend the subjects
necessary to efficient and equitable operations including, but not
limited to: rights of the Parties, notification time, maximum and
minimum quantities, duration of storage, scheduling, conservation,

37
Draft 16/5/79

7.

8.

Spillage, liabilities of the Parties, through-put fees and penalties,
over and underlifting, safety and emergency procedures.

CONTRACTOR shall within thirty (30) days after SONANGOL's submission
in the preceding paragraph submit its comments on, and recanmend
any revisions to, the proposed procedures, regulations and temas.
SONANGOL shall consider these comments and recommendations and the
Parties shall, within sixty (60) days after the CONTRACTOR's said
submission, agree on required procedures, regulations and terms.

In preparing and agreeing to the aboya procedures, regulations and
; ntages of adopting
ipplied in other

In the case of more than lopment Area in the Contract Area
crude oil in a Development Area, the

Parties to the Ag: eemer shall lift fron the Development Areas and

crude qualities in proportion to each Party's total lifting. In

“determining these proportions any production belonging ‘to SONANGOL

as a result of operations for SONANGOL's account provided for in
Article X shall be excluded.

Any transfers or exchanges of crude oil between SONANGOL and
CONTRACTOR provided for in this Article and in the arrangements
deriving from paragraphs 2, 3, 4 and 5 shall be made at the Market
Price as provided for in Article XII unless the Parties agree
otherwise.

w
oD
ee ee oe ee Oe Oe

Draft 16/5/79
ARTICLE XXI
CUSTOMS EXEMPTIONS
1. SONANGOL, CONTRACTOR and their contractors and sub-contractors

2.

3.

engaged in carrying on activities under this Agreement shall be
permitted to import and shall be exempted from customs duties, with

respect to the importation of machinery, equipment, vehicles, materials,

supplies, consumable items, foodstuffs..and movable property, when
of SONANGOL that they are

x°this Agreement.

certified by a responsible represént;

to be uscd solely in carryi

of household goods, --i tems

one automobile; provided, however, that such properties are imported
for the sole use of the employee and his family and provided further,
that no such property imported by the employee shall be resold by

him in Angola except in accordance with GOVERNMENT regulations.

The exemption provided in paragraph 1. of this Article shall not
apply to any imported items when, in the opinion of SONANGOL, items
of the same, or substantially the same kind and quality are manufac-
tured locally and are available for purchase and timely delivery in
Angola at a price not higher than ten percent (10%) more than the
cost of the imported item before customs duties, but after trans-
portation and insurance costs have been added.

Any of the items imported into Angola either exempt or non-exempt
from customs duties, taxes or imposts under this Article may be
exported by the importing party at any time without the payment of
any export duty, or impost.

re)
a
Draft 16/5/79

5.

6.

7.

8.

9.

Used but serviceable material, equipment and goods resulting from
Operations hereunder may be sold within Angola provided that the
purchasers pay the applicable customs duties, taxes, or imposts, if
any, except if sold to an affiliated company of SONANGOL.

Material, equipment and goods so damaged or used as to be non-
serviceable and which are classified by CONTRACTOR as scrap or junk
(any such CONTRACTOR's appraisal being subject to SONANGOL approval)
may be sold as scrap or junked without payment of customs duties,

taxes or imposts.

a. CONTRACTOR shall “be enti
ered cost, if any, 47

excess, if any,"shal be paid to SONANGOL.

reimbursenent of its unrecov-

h material or equipment and the

"Customs duties", as used herein, shall include all duties, taxes
or imposts (except those charges paid to the GOVERNMENT for actual
services rendered), which are payable as a result of the import-
ation of the item or items under consideration.

CONTRACTOR and SONANGOL shall be exempted from any duty, tax, fee
or any other financial impost in respect of the export of petroleun
hereunder.
Draft 16/5/79

1.

* ARTICLE XXII

BOOKS OF ACCOUNT

SONANGOL, and CONTRACTOR shall each maintain at their business

offices in Angola books of account, in accordance with the Accounting

Procedures in Annex D and accepted accounting practices general ly
used in the petrolum industry, and such other books and records as
may be necessary to show the work performed under this Agreement,
including the amount and value of.
hereunder, CONTRACTOR shall
records in Angola. +
its representative
Produced and saved ¢
the form required by the
shall be signed by the”

ral Manager or by the Assistant Manager
aty, and delivered to the GOVERNMENT or its
thirty (30) days after the end of the month

covered in the return,

The aforesaid books of account and other books and. records referred
to above shall be available at all reasonable times for inspection
by duly authorized representatives of the GOVERMENT.
Draft 16/5/79

1.

ARTICLE XXIII

RECORDS, REPORTS AND INSPECTION

CONTRACTOR shall prepare and, at all times while this Agreement is
in force, maintain accurate and current records of its activities
and operations in the Contract Area hereunder. OONTRACTOR shall
furnish the GOVERNMENT or its representative, in conformity with
applicable regulations or as the GOVERMENT or its representative
May reasonably require, informatidn, :
and operations under this Agrean ant.

data concerning its activities

CONTRACTOR shall sayé reasonable period of time a
representative portidri of e:
from drilling wells, to be- Sposed of or forwarded to SONANGOL or
: fianner directed by SONANGOL. All samples

8 for its own purposes shall be considered

le of cores and cutting taken

its representative in the

acquired by CONTRA

available for inspection at any reasonable time by SONANGOL or its
representatives. Any such samples vhich CONTRACTOR has kept for a
period of twelve (12) months without receipt of instructions to
forward them to SONANGOL or its representatives or elsewhere may be
disposed of by CONTRACTOR at its discretion.

Unless otherwise agreed to by SONANGOL, in the case of exporting
any rock samples outside Angola, samples equivalent in size and
guality shall, before such exportation, be delivered to SONANGOL.

Originals of records can be exported only with the pemission of
SONANGOL provided, however, that magnetic tapes and any other data
which must be processed or analysed outside Angola May be exported
if a comparable record is maintained in Angola and provided that
such exports shall be repatriated to Angola on the understanding
that they belong to SONANGOL.
Draft 16/5/79

5.

During the period CONTRACTOR is conducting the exploration oper-
ations, CONTRACTOR shall permit SONANGOL through SONANGOL's duly
authorised representatives or employees to have full and complete
access to the Contract Area at all reasonable times with the right
to observe the operaticns being conducted and to inspect all assets,
records and data kept by CONTRACTOR. SONANGOL's representative, in
exercising its rights under the preceding sentence of this paragraph
5, shall not interfere with CONTRACTOR's operations. CONTRACTOR
shall provide SONANGOL with copies of any and all data (including,
but not limited to, geological and geoghy ical reports, logs and
well surveys), information and interp!
other information in CONTRACTOR’ 's Péssession
information shall be s (ial and shall not be divulged
by SONANGOL except to tiated conipank S, OF by the GOVERNMENT,
without the consent of Con 2 wiile this Agreement remains in
force. However, for the. se of obtaining new offers the GOVERN-
MENT may show any other, party geophysical and geological data (the
age of which is not’. less than one year) with respect to that part
or parts of the Contract Area adjacent to the area of such new

offers,

eS
— em

Draft 16/5/79

1.

ARTICLE XXIV

RESPONSIBILITY FOR DAMAGES

CONTRACTOR shall entirely and solely be responsible in law towards
third parties for any damage caused by CONTRACTOR's exploration
Operations and shall indemnify the GOVERNMENT and/or SONANGOL
against all damages for which it may be held liable on account of
any such operations, subject to the provisions of Article x regarding
Operations for SONANGOL's account.

ae &€&' a

Leelee cs I ee ee rs a or nr Sr rn ane)

Draft 16/5/79

1.

ARTICLE XXV

PRIVILEGES OF GOVERNMENT REPRESENTATIVES

Duly authorized representatives of the GOVERNMENT shall have access
to the Contract Area covered by this Agreement and to the activities
conducted thereon. Such representatives may examine the books,
registers and records of SONANGOL and CONTRACTOR and make a reasonable
number of surveys, drawings and test&.for the purpose of enforcing
this Agreement. They shall, for”-this ‘purpose; be entitled to make
reasonable use of the machinéry and “instruméiits“S£ CONTRACTOR on
the condition that e i tment to: the activities
hereunder shall af: direct]: rectly from such use. The
GOVERNMENT shall ihdemni imburse CONTRACTOR for any loss or
damage which may in fa ult from any such use of said machinery
and instruments. .. ( iepresentatives shall be given reasonable
assistance by the. nts and employees of CONTRACTOR so that their
presence shall not endanger or hinder the safety or efficiency of

the CONTRACTOR's activities. CONTRACTOR shall offer such represent-
atives all privileges and facilities accorded to its own employees
in the field and shall provide them, free of charge, the use of
reasonable office space and of adequately furnished housing while
they are in the field for the purpose of facilitating the cbjectives
of this Article. Any and all information obtained by the GOVERNMENT
or its representatives hereunder shall be kept confidential with
respect to the Contract Area and shall not be disclosed during the
term of this Agreement without the prior written consent of SONANGOL
and CONTRACTOR.
eet eet eset eed

Draft 16/5/79

ARTICLE XXVI

EMPLOYMENT AND TRAINING OF ANGOLAN PERSONNEL

CONTRACTOR agrees to employ qualified Angolan personnel in its

Operations and to replace expatriate staff with qualified angolans
as they become available. Towards this end CONTRACTOR will under-
take the schooling and training of Angolan personnel for labor and

staff positions including administrats and executive management

Costs and expenses “¢ training Angolan‘ personnel in or for CON-
TRACTOR's employ shall be ari allowable cost. Costs and expenses
for programs of training."for.SONANGOL personnel shall be borne on a

basis to be agread-b LSQMANGOL and CONTRACTOR.

46
Draft 16/5/79

ARTICLE XXVII

RIGHT OF REQUISITION

In case of national emergency due to war or imminent expectation of
war or internal causes, the GOVERNMENT may requisition all ora
Part of the production from the Contract Area obtained hereunder
and require CONTRACTOR to increase such Production to the utmost
Possible maximum. ‘The GOVERNMENT may also requisition the oil
field itself and, if necessary, rela’

The requisition of;production shall be effected by order of the
Angolan Goverment.”Any reguisition of the oil field itself or any
related facilities, shall be effected by Angolan Decree duly
notified to SONANGOL and CONTRACTOR,

In the event of any requisition as provided above, the GOVERNEMNT

. Shall indemify in full SONANGOL and CONTRACTOR for the period

during which the requisition is maintained, including:

@. _ All damages which result from such requisition.

b. Full payment each month for all petroleum extracted by the
GOVERNMENT.

However, any damage resulting from enemy attack is not within |
meaning of this paragraph 4. Payment hereunder shall be made to
CONTRACTOR in U.S. dollars or other currency agreed upon by both
Parties remittable abroad. the price paid to CONTRACTOR for
Petroleum taken shall be calculated in accordance with Article XII.

47
———_ med

Draft 16/5/79

ARTICLE XXVIII
ASSIGNMENT
1. Either SONANGOL or CONTRACTOR shall be entitled to assign its
rights, privileges, duties and obligations under this Agreement,

provided that:

a. The assignor shall remain jointly

| severally liable with
Of the abligations and

the assignee for the perfo;
duties of the assi
b. GOVERNMENT app: ¢ S: @pmént shall first be obtained,

c. ‘The instrument of ASS, gtiment mast include provisions stating
precisely thatthe assignee is bound by all tenns and pro-

visions contaited in this Agreement and any modifications or
additions in writing that up to such time may have been made.
A draft of such instrument of assignment shall be submitted to
the GOVERNMENT for review and approval before * being formally
executed,

da, The obligations of the assignor arising fran this Agreement
must have been duly fulfilled as of the date such request is
. Made,

2. Any assignment made pursuant to the provisions of this Article
shall be free of any transfer or related taxes, charges or fees,
Draft 16/5/79

‘1.

ARTICLE XXIX

BREACH OF AGREEMENT AND POWER TO CANCEL

The GOVERNMENT shall have the right to cancel this Agreement, with
respect to CONTRACTOR, in the following instances :

Cc.

eae

£.

If CONTRACTOR knowingly has submitted any false statements to
the GOVERNMENT which, were of a maférial consideration for the

execution of this Agreement

If CONTRACTOR assigns: ah interest, hereunder contrary to the
provisions of Articté-XxvII heré

I£ CONTRACTOR does not comply with any final decision reached

paragraph 2. hereunder;

If CONTRACTOR intertionally extracts any mineral other than
petroleum not authorized by this Agreement or without the
authority of the GOVERNMENT except such extractions as may be

. unavoidable as the result of operations conducted hereunder in

accordance with accepted petroleum industry practice and which
shall be notified to the GOVERNMENT or its representative as
soon as possible; and

If CONTRACTOR commits any material breach of this Agreement or
of the provisions of law applicable to CONTRACTOR.
— ens md emda md nnd meme amend mmm) Ian? ummm! =m =m «heed need «Sheed 0 be

_Drait _ 16/5/79

2.

3.

Such cancellation as provided in the preceding paragraph shall take
place without prejudice to any rights which may have accrued to the
GOVERNMENT against CONTRACTOR in accordance with the provisions of

this Agreement; and, in the event of such cancellation, CONTRACTOR

shall have the right to remove fron the Contract Area all its

personal property.

If the GOVERNMENT deems that one of the aforesaid causes (other

than a force majeure cause referred tg..in Article Xxx hereof)

exists to cancel this Agreement, the ‘GOVERNMENT shall’ give CONTRACTOR
ninety (90) days written noticé :
General Manager in the lega’
is acknowledged by hi
such cause; but if
unnotified change of addr
of such notice shall be
If at the end of éh
has not been remedied and removed, this Agreement may be cancelled
forthwith by GOVERNMENT order or decree as aforesaid, provided,
however, that if such cause, or the failure to remedy or remove

ication in the Diario da Republica
idered as validly served upon CONTRACTOR.

aid ninety (90) days notice period such cause

such cause, results from any act or onmission of one party, cancel-
lation of this Agreement shall be effective only as against that
party and not as against the other party hereto.
— Comm eet need Seed feed Ld

Draft 16/5/79

1.

4.

ARTICLE XXX

FORCE MAJEURE

The non-performance or delay in performance by SONANGOL and Con-

TRACTOR, or either of them, of any obligation under this Agreement
shall be excused if, and to the extent that, such non-performance

or delay is caused by force majeure. The period of any such non-

performance or delay, together with suc 1 period as may be necessary
for the restoration of any damag S e during * oo \ delay, shall be
added to the time given i : :
such obligation and for “the
thereon and cons ly’ to the.. téan .Of this Agreement, but only
with respect to the “areas af ted.

"Force Majeure’, wi the meaning of this Article, ‘shall be any
event beyond the reasonable control of the party claiming to be

affected by such event.

Without prejudice to the above and except as may be otherwise
Provided for herein, the GOVERNMENT shall incur no responsibility
whatsoever to SONANGOL, and CONTRACTOR, or either of them for any
damages, restrictions or loss arising in consequence of such case
of force majeure, except a force majeure caused by the order,
regulations or direction of the GOVERNMENT of the People's Republic
of Angola.

However, the GOVERNMENT shall incur no responsibility whatsoever to
SONANGOL and CONTRACTOR if such order, regulations or direction of
the GOVERNMENT of the People's Republic of Angola results fron a
force majeure situation or which is made for the purpose of saving
Petroleum or prevention of loss as provided under the provisions of
Article XIX hereof.

51
— Someet fom feces = econ = owed | eed Bed,

Draft 16/5/79

ARTICLE XXXI
CONSULTATION AND ARBITRATION

rw

1. Periodically, SONANGOL and CONTRACTOR shall meet to discuss the
conduct of activities under this Agreement and will make every
effort to settle amicably any problem arising therefran.

2. Any dispute, controversy or claim arisitig out of or relating to

in accordance with the
force.

a. The number of arbitrators. shall be three (3).

b. The place of i bitration shall be Luanda, the People's Republic

of Angola.

¢. The language to be used in the arbitral proceedings shall be
Portuguese and English.
Draft 16/5/79

ARTICLE XXXII

LOCAL CONTRACTORS AND LOCALLY MANUFACTURED MATERIAL

1. CONTRACTOR and its contractors shall:

a.

Give priority to local contractors as long as their prices and
performance are comparable with international prices and
performance. '

Give preference to locdlly-manufactured
their quality and time of

machinery and consur
c tionally available materials,

delivery are ¢c
equipment, machinery and stmables. However, such materials,

equipment, machinery“and“consumables may be imported for

Operations conduc hereunder if the local price of such
items at CONTRACTOR's Operating base in Angola is more than
ten percent (10%) higher than the price of such imported items
before customs duties, but after transportation and insurance
costs have been added.

ol
fee)
Draft 16/5/79

1.

ARTICLE XXIII

LANGUAGE

The Portuguese version of the Agreement shall, before the Courts of
the People's Republic of Angola be referred to in construing or
interpreting this Agreement; provided, however, that in any arbitra-
tion pursuant to Article XXXI hereabove between SONANGOL and CON-
TRACTOR the Portuguese and English versions shall both be referred

to as necessary.

Draft 16/5/79

1.

3.

ARTICLE XXXIV

CONTRACTOR shall have the right to use natural gas associated with
crude oil produced from Development Areas for oil field operations
including pressure maintenance in the fields covered by the Develop-
ment Areas. Any associated gas surplus to these requirements is
available free to GOVERNMENT.

thyerude oil,

If gas is produced which is not, in associatien

CONTRACTOR shall prepare a s e feasibility of developing

such discovery for x expork. “taking into account availability of gas

necessary. If the project appears

to develop the gas. In the event that no agreement is reached
within eighteen (18) months of the date of the gas discovery vell,
SONANGOL shall be free to appraise and develop the discovery for
its own account.

In the course of activities provided for under this Agreement,
flaring of associated and/or non-associated gas is prohibited
except on prior authorization of GOVERNMENT following a request by
CONTRACTOR. CONTRACTOR's request shall include an evaluation of
alternatives to flaring that have been considered along with infor-
mation on the amount and quality of gases involved and the duration
of the requested flaring.

a
or
Draft 16/5/79

ARTICLE XXXV

The headings or titles to each of the Articles in this Agreement
are solely for the convenience of the parties hereto. and shall not
be used with respect to the interpretation or construction of said
Articles.

Draft 16/5/79

ARTICLE XOXVI

APPROVAL OF THE GOVERNMENT

-1l. This Agreement shall not be binding upon any of the parties hereto
unless and until the Agreement is signed by SONANGOL and CONTRACTOR,
and until the Minister of Petroleum signs said Agreement and thereby
gives it full force and effect of law.

57
Draft 16/5/79

ARTICLE XXXVII

EFFECTIVENESS
1. ‘This Agreement shall come into effect on the Effective Date.

2. IN WITNESS WHEREOF, the Parties hereto have executed this Agreement,
in triplicate in the Portuguese and English languages.

SONANGOL

BY wc cccseeeee Date ceccccccescceccceee

CONTRACTOR

BY cccccccccccccccccevevccees

APPROVED BY THE MINISTER OF PETROLEUM
on behalf cf the
GOVERNMENT OF THE PEOPLE'S REPUBLIC OF ANGOLA
Draft 16/5/79 D1

ANNEX _D

ACOOUNTING AND FINANCIAL PROCEDURES

ARTICLE I

GENERAL PROVISIONS

DEFINITIONS

The definitions of tézhs. used.
is a part shall apply to
Procedures and have .

greement of which this Annex
Annex of Accounting and Financial

meanings.

Costs and expenses recoverable under the terms of Article XI of the
Agreement are as defined as follows:

a. Exploration Fxpenditure - All direct and allocated indirect
costs (including appropriate allocation of Administration and
Services expenditure and depreciaticn of Administration and
Services assets) incurred in: aerial, geological, topographical
and ‘seismic surveys; corehole drilling; labor, materials and
services used in drilling wells with the object of finding new
unproven reservoirs of oil or gas, providing the wells are dry
and/or not completed as producing wells; access roads; facilities
used solely in support of these purposes; purchased geological
and geophysical information; and the allocated Administration
and Services costs allocated under Article II, 1, j, of this
annex to the activities described in this paragraph.

5%
Draft 16/5/79 D2

b.

a.

Development Expenditure - All direct and allocated indirect

costs (including appropriate allocation of Administration and
Services expenditure and depreciation of Administration and
Services assets) incurred in drilling wells which are completed
as producing wells and including intangible drilling costs and --
the redrilling, deepening or recompleting of wells; providing
access roads and other related roads; construction of field
facilities such as pipelines, gas-oit treatment and production
equipment, subsurface
rods, punps, flow
lary recovery
harbors and related

units, offshore platforms, we!

Operations such a the management, administrative and general
costs incurred in Angola and described in Article I of the
Agreement and including purchase, construction, operation and
maintenance of warchouses, piers, marine vessels, vehicles,
motorized rolling equipment and aircraft, administrative
offices, fire and security stations, work shops, water and
sewage plants, power plants, housing, community and recreational
facilities; and furniture, tools and equipment used in these
activities. :

Operations Fxpenditure - All expenditures in a Development
Area, other than Exploration, Development and Administration
and Services Expenditures, following the commencement of crude
oil exports from that Development Area. Operations Expenditure
shall include an appropriate allocation of Administration and
Services expenditures and allocation of depreciation on
Administration and Services assets.

6G
Draft 16/5/79 D3

B.

2.

AQOOUNTS, STATEMENTS AND RESPONSIBILITY
——— EE RESPONSIBILITY

CONTRACTOR shall establish and maintain the accounting records,
books, operating data and report procedures related to all activities
Provided for under the Agreement in accordance with generally
accepted and recognized accounting systems and consistent with
modern petroleum industry practices and Procedures. In addition to
those records and reports required by CONTRACTOR, CONTRACTOR shall
also prepare information and data for sé ANGOL in forms SONANGOL
deems necessary to enable it to ai: agement Yrespon-
sibilities under the Agreenen .

LANGUAGE AND UNITS OF “AGcouNT

All books of account, opei
in the Portuguese lariguade;"
and U.S. dollars. Me
necessary for clarification or CONTRACTOR's purposes, books of
account, operating data and reports may upon the approval of
SONANGOL also be maintained in other languages, currencies and
units of measurement.

ng data and reports shall be written
and shall be recorded in Angolan kwanzas

irements shall be in metric units. Where

Translation or conversion of expenses or costs into Angolan kwanzas
or U.S. dollars shall be at the exchange rates of the Angolan
National Bank during the immediately preceding month, except that
depreciation or amortization charges shall be translated or converted
at the rates ruling when the original asset was acquired. the
treatment of realized and unrealized exchange gains and losses for
the purpose of determining cost recovery shall be subject to
agreement by CONTRACTOR and SONANGOL.
_ Draft 16/5/79 D4

3. All records referred to in the preceding paragraph shall be maintained
d and available for inspection for five (5) years following their
date of issue or publication.

62
coe

Draft 16/5/79 DS

1.

ARTICLE II

ACCOUNTING, COSTING AND FINANCING PRINCIPLES

Costs charged to activities under the Agreement for purposes of
cost recovery shall be calculated and agcounted for in a manner

consistent with the following princi thd definitions:

ming Customs Exemptions; Article XXII
concerning Rooks of Account; and Article XXIII concerning
Records, Reports and Inspection.

If there should be any inconsistency between the terms of the
Agreement and the terms of this Annex D, the terms of the
Agreement shall prevail.

Labor costs recoverable under the Agreement shalJ include

salaries and wages of CONTRACTOR's employees directly engaged
in activities under the Agreement, including costs of holidays,
vacations, sickness, living and housing allowances, travel
time, bonuses and other established plans for employee benefits
customarily granted to CONTRACTOR's employees and their families
in similar ventures, and including any assessments pursuant to
Angolan law which are applicable to salaries and wages.

for)
to
bet bh

eee Reed

Draft 16/5/79 D6

da

e

The values of material costs recoverable under the Agreement
shall be:

1)

2)

2)

In the case of purchased material, the price paid by
CONTRACTOR after deduction of all discounts and rebates
due and received, providing the cost is generally no

‘ higher than from competitive international sources.

In the case of material from “CONTRACTOR affiliates, the
cost shall be no higher~tha tional prices for

In the case of services performed by outside consultants
contractors or utilities, the prices paid by CONTRACTOR,
providing said prices are no higher than the prices
charged by other international suppliers for comparable
work and service.

In the case of services performed by CONTRACTOR, SONANGOL

. or their affiliate companies, prices agreed by CONTRACTOR

and SONANGOL but not higher than the most favorable
prices charged to other affiliates and third parties for
comparable services.
—

Draft 16/5/79 D7

Insurance and Claims shall be recoverable costs providing the
insurance is customary, gives prudent protection against
risks, and is placed at costs no higher than those charged by
competitive insuring companies not affiliated with CONTRACTOR
or SONANGOL. The proceeds of any insurance or claim shall be
credited to the costs incurred under the Agreement. If no
insurance is carried for a particular risk, all costs incurred
by CONTRACTOR in settlement of
or judgement and any expensé:
be recoverable costs under!.thé age €
did not result fr

lated loss, claim, damage
sluding tegal..services, shall

oviding such costs

Development Area rental be recoverable costs but shall
not be capitalized.

allowance provi

a:
t cee he thirty-three (33) percent
for in Article XI, 3, a.

All costs and expenses of litigation and legal or related
services necessary or expedient for the protection of the
Contract Area shall be recoverable costs and any penalties or
compensation received shall be credited to costs incurred

under the Agreement. These costs shall not include the costs ~~
of the Parties to the Agreement incurred in the course of an

arbitration entered into under Article XXXI of the Agreement.

The following expenses shall not be recoverable costs under
the Agreement:

1) ‘Interest expense on borrowings, including capital charged
during construction and charges for supplier credit,
unless approved by SONANGOL.

fo]
o
Draft 16/5/79 D8

2)

3)

4)

5)

6)

7)

Petroleum marketing or transportation of petroleum beyond
the point of export loading.

Costs of the performance guaranty or bond, and any
forfeits paid because of shortfalls below the minimum

work program.

Contributions and,

lations, except those approved by
SONANGOL. 7

Gifts or rebates to suppliers, and gifts or commissions
to Angolan intermediaries arranging service or supply
contracts,

Signature bonus under the Agreement.

Administration and Services Expenses shall be treated as
follows:

1)

CONTRACTOR'S staffing and maintenance of its head office
in Angola and other offices in Angola as well as the
expenses of general facilities such as shore bases;
warehouses; water, power and communications systems;
roads and bridges shall be recoverable and be allocated
to functions by methods agreed by CONTRACTOR and SONANGOL.

for)
on

od
Draft 16/5/79 D9

2)

Other indirect expenses in Angola such as costs of field
supervisory personnel, field clerks, assistants and other
general employees indirectly serving activities in the
Contract Area shall also be recoverable and shall be
allocated by methods agreed .to by CONTRACTOR. and SONANGOL. |

CONTRACTOR's Administration and Services costs outside
Angola and applicable to activities under the Agreement
such as:

(a) Executive ‘officers,

(b)

and exchange activities,
(c) Procuring materials, equipment and

supplies,

(a) Exploration and Production
- Directing, advising and controlling
the overall project,

(e) Other departments such as iegal, comptrollers and
engineering which contribute to the project,

shall be charged monthly to those Exploration expenses
incurred in the Contract Area prior to the declaration of
a Commercial Discovery in the Contract Area at the combined
rate of three (3) percent of said Exploration expenses.

67
k.

Draft 16/5/79 D10

Costs shall be subject to capitalization and depreciation as
follows:

1)

2)

3)

4)

Exploration expenditures and Operation Expenditures shall
not be capitalized and therefore not depreciated but
shall be chargeable as provided in Article XI of the
Agreement. .

Development expenditures shal]-be capitalized and these
amounts, increased by th finent allowance provided

or purchase shall be capitalized and depreciated at 25% a
year in egual annual instalments by allocation of the
depreciation expense to Exploration expenditures, Deve-
lopment expenditures and Operations expenditures as
provided in Article II, 1, j. of this Annex. A fuli 253
depreciation shall be allowed for allocation in the tax
year in which the assets go into use.

Recovery of all allowable costs under this Agreement is
subject to the cost-oil restraint described in Article xI
of the Agreement. However, to the extent that the cost-
oil limit prevents all recoverable costs in a given year
from being recovered, the unrecovered costs shall be
carried forward to succeeding years until they are fully
recovered or fail to be recovered because of lack of
sufficient cost recovery oil fron the appropriate Deve-
lopment Area or, in the case of Exploration expenses,
from the Contract Area.

6 3
4 “meal ‘ 4 tamed ‘esea! ‘4 Lod

Draft 16/5/79 p11

n.

The cost of materials brought into inventory shall not be
recoverable under the Agreement until said materials are used
or until the asset they become part of goes into use and is
depreciated.

Natural gas and related costs shall be treated as follows:

1)

2)

3)

4)

Costs to develop and pro
be recoverable i
the subject
produce né
against natural ga: 7 devenues in a manner to be agreed by
CONTRACTOR and. "sentancoL.

sociated natural gas shall

No exploration costs shall be charged against natural gas
revenues except with the approval of SONANGOL.

Common costs, other than exploration costs, allocated to
crude oil and natural gas shall be allocated on a basis
to be agreed by both Parties to the Agreement.

The accounting treatment for revenues and costs of
natural gas fractions and for gas liquids extracted from
natural gas shall be agreed by hoth Parties.

Any costs incurred for more than one activity or purpose shall
be allocated on a basis to be agreed by both Parties to the

Agreement.
am)

Draft

Oo.

p.

q.

16/5/79 D12

All costs shall be net of any recoveries such as those realized
in the sale of assets from incurance claims, and other trans-
actions which reduce or offset the original cost incurred.

Any incomes earned by CONTRACTOR other than from the export of
crude oil shall be ireated for the purposes of determining the
volume of cost-oil in a manner agreed by CONTRACTOR and SONANCOL.

In those situations where expenditi have been recorded and

h adjusiments.shall be made.

Draft 16/5/79 D13

3.

ARTICLE III

ESTABLISHING ACCOUNTS, REPORTS AND PROCEDURES

Within thirty (30) days of the Effective Date of the Agreement,
CONTRACTOR shall submit to, and discuss with SONANGOL a proposed
outline of charts of accounts, operating records and reports as
called for in Article I above. Within ninety (90) days of receiving
the above submission SONANGOL shall th

ither indicate its approval of
_ 41. Within one
hundred and eighty (180) day: e F Vvé Date of the
Agreement, CONTRACTOR and ONANGOL shail agree on the outline ©

describ: the basis of the a
developed and used unde:

ig system and procedures to be

greement.

CONTRACTOR, following agreement on the outlines of charts of accounts,
Operating records and reports, as provided in paragraph 1 preceding,
shall expeditiously prepare and provide SONANGOL with formal copies
of the comprehensive charts of accounts and manuals related to the
accounting, recording and reporting functions, and procedures which
are, and shall be, observed under the Agreement. .

Subsequent changes in the agreed charts of accounts, operating
records and reports referred to in the preceding paragraph may be
made upon agreement of both Parties.
r Draft 16/5/79 D14
3
ARTICLE IV
PAYMENTS
1. All payments under this Agreement among its Parties shall be made

3.

_this end.

in U.S. dollars or other currencies acceptable to both Parties at a
bank designated by each receiving Party.

Payments of Angolan income tax shall be made as CONTRACTOR exports
his share of profit-oil from Angola
you-go principle inherent in the “Rg
will be agreed among CONTRAG Sc

to preserve the pay-as-

mt. Appropriate procedures

Any other payments required. to the Agreement such as
bonuses, rents, Article
program shortfalls” shail-~be made within thirty (30) days following

the end of the month“in which the obligation to make such payments

ice cap obligations and minimum work

occurs.

72
Draft 16/5/79 D15
ARTICLE V
AUDITS
1. CONTRACTOR and SONANGOL shall mutually agree on the selection of an

independent firm of auditors to examine and report annually on such
accounting records and/or returns of the CONTRACTOR as may be
deemed necessary. A copy of each audit report shall be delivered
to the Angolan Ministry of Finance as well as to the Parties to the

to inspect and audit the. eroR's books and accounts related to

activities under the

N
ww
3.

r Draft 16/5/79 D14
ARTICLE IV
PAYMENTS
1. All payments under this Agreement among its Parties shall be made

in U.S. dollars or other currencies acceptable to both Parties at a
bank designated by each receiving Party.

Payments of Angolan income tax shall be made as CONTRACTOR exports
his share of profit-oil from Angol
you-go principle inherent in the
will be agreed among CONTRACTS
this end.

as to preserve the pay-as-
Ap} ‘opriate procedures

Any other payments required tt to the Agreement such as

bonuses, rents, Arti "price cap obligations and minimum work
program shortfalls 43° be made within thirty (3C) days following
the end of the montt in which the obligation to make such payments

occurs.
Draft 16/5/79 Dis
ARTICLE V
AUDITS
1. CONTRACTOR and SONANGOL shall mutually agree on the selection of an

2.

independent firm of auditors to examine and report annually on such
accounting records and/or returns of the CONTRACTOR as may be
deemed necessary. A copy of each audit report shall be delivered
to the Angolan Ministry of Finance as well as to the Parties to the
Agreement no later than six (6) mon : lowing the end of the

relevant calendar or tax year

In addition to the iis of parayraph 1 above, SONANGOL and
